  Case 17-31129       Doc 36     Filed 02/20/19 Entered 02/20/19 17:20:41              Desc Main
                                   Document     Page 1 of 3


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

In re: Ronyetta K Bell

                                              )                  17 B 31129
                                              )
                 Debtor(s)                    )           Judge Janet S. Baer


                 NOTICE OF MOTION AND CERTIFICATE OF SERVICE

       Ronyetta K Bell                                           David Cutler
       895 E Red Oak St.                                         4131 Main St.
       Addison, IL 60101                                         Skokie, IL 60076


      Please take notice that on March 1, 2019 at 9:30 a.m. a representative of this office shall
appear before the Honorable Judge Janet S. Baer or any other Bankruptcy Judge who may
preside in her place and stead, at Kane County Courthouse, 100 S 3rd Street, Courtroom 240,
Geneva, Illinois 60134 and present this motion.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one.)

      I certify that this office caused a copy of this notice to be delivered to the above listed
debtor by depositing it in the U.S. Mail at 801 Warrenville Road, Lisle, Illinois 60532 and to all
other listed parties electronically via the Court’s CM/ECF system on February 20, 2019.

                                                          /s/ Glenn Stearns
                                                          For Glenn Stearns, Trustee

       MOTION TO DISMISS AND REQUEST FOR A 180 DAY BAR TO REFILING

     Now Comes Glenn Stearns, Chapter 13 Trustee, requesting dismissal of the above case

with a 180 Day bar to Refiling pursuant to 11 U.S.C. Sections 109 (h), 1307(c) and 349(a) and in

support thereof, states the following:

       1. On October 18, 2017 the debtor filed a petition under Chapter 13.

       2. This is the debtor’s third Chapter 13 filing in 18 months.
Case 17-31129     Doc 36      Filed 02/20/19 Entered 02/20/19 17:20:41            Desc Main
                                Document     Page 2 of 3


    3. A summary of the debtor’s relevant filing history is summarized below.

  Case No.          Date Filed                              Outcome
 16 B 06982          2/29/2016       Dismissed without confirmation on May 17, 2016.
 16 B 34075         10/25/2016       Dismissed after confirmation on June 1, 2017.
                                     Debtor made no payments after confirmation.
 17 B 31129         10/18/2017       Debtor's current case.


    4. On January 5, 2018 the debtor’s modified plan filed December 27, 2017 (Doc 29) was

       confirmed.

    5. Debtor’s plan requires her to make plan payments of $164 monthly for 48 months, for

       total payments of $7,872.

    6. The debtor has made plan payments totaling $1,758.

    7. The accrued default under the plan of $866 is equal to more than five plan payments.

    8. The debtor’s last plan payment posted on October 30, 2018.

    9. The debtor is in default of the terms of her confirmed plan.

    10. No money has been disbursed to unsecured creditors in any of the debtor’s cases.

    11. The debtor’s failure to properly prosecute this case is an unreasonable delay that is

       prejudicial to creditors.

    12. The debtor’s failure to comply with the Bankruptcy Code and properly prosecute this

       case in her third filing in eighteen months demonstrates that the debtor has filed this

       case in bad faith and has no ability or intention to complete a Chapter 13 plan.

    13. Section 349(a) allows a bankruptcy court to bar future filings if cause exists to do so.
  Case 17-31129       Doc 36     Filed 02/20/19 Entered 02/20/19 17:20:41             Desc Main
                                   Document     Page 3 of 3


       14. Dismissal with prejudice is proper for bad faith, serial filing cases. In re Standfield,

           152 B. R. 528 (Bankr. N.D. Ill 1993). In re Herrera, 194 B.R. 178 (Bankr. N.D. Ill

           1996).



     WHEREFORE, the Trustee prays that this case be dismissed for cause pursuant to §1307
(c) and the debtor be barred from filing any other bankruptcy case for 180 days pursuant to
Sections 109 (g) and 349(a), and for such other and further relief as this court deems proper.

                                              Respectfully Submitted;
                                              Glenn Stearns, Trustee

                                              /S/ Glenn Stearns
                                              By: Glenn Stearns

Glenn Stearns, Chapter 13 Trustee
801 Warrenville Road, Suite 650
Lisle, IL 60532-4350
630-981-3888
